           Case 1:20-cv-02405-EGS Document 16 Filed 09/08/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,
                                 Plaintiffs,

          v.

 LOUIS DEJOY, in his official                          Civil Case No. 1:20-cv-02405
 capacity as the Postmaster General; and the
 UNITED STATES POSTAL SERVICE,

                                Defendants.




               PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1, Plaintiffs

hereby move the Court for an order enjoining Defendants Louis DeJoy, Postmaster General of

the United States, and the United States Postal Service, together with any officers, agents, and

employees thereof, until further order of this Court from implementing the Late/Extra Trip

Policy announced in the July 10, 2020 document entitled “Mandatory Stand-Up Talk: All

Employees.” See Ex. 2, USPS, Mandatory Stand-Up Talk: All Employees (July 10, 2020).

Plaintiffs submit a memorandum in support of their motion and the exhibits attached thereto and

a proposed order.

       Pursuant to Local Civil Rule 7(m), Plaintiffs’ counsel discussed this motion in good faith

with Defendants’ counsel to determine whether there is any opposition to the relief sought and to

narrow any areas of disagreement. Defendants’ counsel stated that Defendants oppose this

motion.
         Case 1:20-cv-02405-EGS Document 16 Filed 09/08/20 Page 2 of 2




                                          Respectfully submitted,


                                           /s Shankar Duraiswamy
Robert D. Fram                            Shankar Duraiswamy
Diane Ramirez                             Megan C. Keenan
COVINGTON & BURLING LLP                   Sarah Suwanda
Salesforce Tower                          Virginia Williamson
415 Mission Street, Suite 5400            James Smith
San Francisco, CA 94105-2533              COVINGTON & BURLING LLP
(415) 591-6000                            One CityCenter
rfram@cov.com                             850 Tenth Street, NW
dramirez@cov.com                          Washington, DC 20001-4956
                                          (202) 662-6000
John Fraser                               sduraiswamy@cov.com
COVINGTON & BURLING LLP                   mkeenan@cov.com
The New York Times Building               ssuwanda@cov.com
620 Eighth Avenue                         vwilliamson@cov.com
New York, NY 10018-1405                   jmsmith@cov.com
(212) 841-1000
jfraser@cov.com



Date: September 8, 2020
